Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated October 21, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 3, 8 and 10-11 have been rejected under 35 U.S.C. 103 as being unpatentable over Kaczur et al. (US Patent Application Publication No. 2016/0017503 A1) in view of Teamey et al. (US Patent Application Publication No. 2013/0105330 A1).
	The rejection of claims 3, 8 and 10-11 under 35 U.S.C. 103 as being unpatentable over Kaczur et al. in view of Teamey et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12
	line 9-10, it appears that “an electrochemically reduced graphene oxide coating” is the same as the electrochemically reduced graphene oxide coating recited in claim 3, line 13-14. However, the claim language is unclear as to whether it is. 
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim Rejections - 35 USC § 103
I.	Claims 3, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczur et al. (US Patent Application Publication No. 2016/0017503 A1) in view of Rinzler et al. (US Patent Application Publication No. 2016/0281245 A1) and Teamey et al. (US Patent Application Publication No. 2013/0105330 A1).
	Regarding claim 3, Kaczur teaches a method for electrolytically reducing a carbon dioxide and dehydrogenating a hydrocarbon to an olefin in an electrochemical cell (= electrochemical cell 110) comprising an anode (= anolyte region may include an anode), a cathode (= catholyte region may include a cathode), and a separator (= a separator may selectively control a flow of ions between the anolyte region and the catholyte region) [page 3, [0042]], the method comprising: 
• exposing the cathode comprising a first conducting component (= catalysts) [page 16, [0152]] to a first fluid containing the carbon dioxide (CO2) [= the cathode may have a carbon 

dioxide internal gas plenum to distribute the carbon dioxide evenly into the cathode GDE] (page 15, [0144]) at a first pressure (= typically, electrochemical cells may operate at pressures up to about 20 to 30 psig in multi-cell stack designs) [page 19, [0197]] and first temperature (= catholyte region and anolyte region of electrochemical cell 110 may have operating temperatures that may range from -10 to 95o C.) [page 19, [0199]], wherein the first conducting component is active toward adsorption and oxidation of the CO2 (= catalysts) [page 16, [0152]], and the first conducting component is selected from the group consisting of platinum (Pt), iridium (Ir), ruthenium (Ru), palladium (Pd), rhodium (Rh), osmium (Os), nickel (Ni), cobalt (Co), iron (Fe), copper (Cu), and their combinations (= other suitable catalysts may further include other transition metals, such as copper, cobalt, manganese, vanadium, and nickel that may be combined and alloyed) [page 16, [0152]];
• exposing the anode comprising a second conducting component (= catalyst) [page 15, 
[0148]] to a second fluid containing the hydrocarbon (= methanol or other hydrocarbon non-aqueous liquids may also be used, and they would form some oxidized organic products from the anolyte) [page 19, [0194]] at a second pressure (= the electrochemical cell 110 anolyte may also be operated in the same pressure range to minimize the pressure differential on the membrane separating the two electrode regions) [page 19, [0197]] and a second temperature (= catholyte region and anolyte region of electrochemical cell 110 may have operating temperatures that may range from -10 to 95o C.) [page 19, [0199]], wherein the second conducting component is active toward adsorption and reduction of the hydrocarbon (= catalysts) [page 15, [0148]], and wherein a hydrophobic modifier (= the hydrophobic 

compounds or agents) [page 15, [0147]] is present on both the first conducting component and the second conducting component (= gas diffusion electrodes (GDE’s) may be utilized in electrochemical cells in the reduction of carbon dioxide) [page 14, [0135]]; and 
• applying a voltage between the cathode exposed to the first fluid and the anode exposed to the second fluid so as to facilitate adsorption of the CO2 onto the cathode and adsorption of the hydrocarbon onto the anode (= the method may include applying an electrical potential between the anode and cathode sufficient to reduce the carbon dioxide to at least one reduction product) [page 2, [0035]], wherein the voltage is sufficient to reduce the CO2 to form a second olefin (= where the various gases may be separated from the solution stream as stream 734, including mainly excess CO2 and hydrogen, in addition to any other cathode reduction side reaction gas products, such as ethylene, CO, methane, and the like (page 9, [0100]).
The method of Kaczur differs from the instant invention because Kaczur does not disclose the following:
	a.	Wherein the hydrophobic modifier comprises an electrochemically reduced graphene oxide coating.
	Kaczur teaches that the cathode carbon dioxide GDE structure may include a high surface area metallic powder catalyst base that has been mixed with a hydrophobic bonding agent that may be compressed and heat bonded into a thin porous sheet, and then further bonded to the GDE support structures as shown in FIGS. 12-17, which may be metal or carbon based materials or their combination (page 16, [0156]). Anode electrodes may be the same as cathode electrodes or different (page 26, [0258]).

	Rinzler teaches that:

In the present disclosure, electrochemical reduction of CO2 over layered, carbon-containing materials, such as single wall carbon nanotube films, is demonstrated at remarkably low overpotentials. Examples of suitable layered, carbon-containing materials include, but are not limited to, carbon nanotubes (e.g., single wall carbon nanotubes, multi-wall carbon nanotubes), carbon-carbon compacts (e.g., composites comprising carbon particles and a carbonized polymer binder), carbon nanofibers (e.g., stacked cup carbon nanofibers), multilayer graphene films (e.g., double-layer graphene, triple-layer graphene), reduced graphene oxide, pyrolytic graphite (e.g., highly ordered pyrolytic graphite), and microcrystalline graphite (e.g., amorphous graphite) [page 1, [0012]].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophobic modifier described by Kaczur with wherein the hydrophobic modifier comprising an electrochemically reduced graphene oxide coating because a reduced graphene oxide layer electrochemically reduces CO2 at remarkably low overpotentials.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Wherein the voltage is sufficient to simultaneously oxidized the hydrocarbon to a first olefin via a dehydrogenation reaction.
Kaczur teaches that:
Electrolytes for the anolyte region of the electrochemical cell 110 may include: alkali metal 

hydroxides, (e.g. as KOH, NaOH, LiOH) in addition to ammonium hydroxide; inorganic acids such as sulfuric, phosphoric, and the like; organic acids such as methanesulfonic acid in both non-aqueous and aqueous solutions; and alkali halide salts, such as the chlorides, bromides, and iodine salts such as NaF, NaCl, NaBr, LiBr, KF, KCl, KBr, KI, and Nal, as well as their acid halide forms, such as HCl, and HBr. The alkali halide salts may produce, for example, fluorine, chlorine, bromine, or iodine as halide gas or dissolved aqueous products from the anolyte region. Methanol or other hydrocarbon non-aqueous liquids may also be used, and they would form some oxidized organic products from the anolyte. Selection of the anolyte would be determined by the process chemistry product and requirements for lowering the overall operating cell voltage. For example, using HBr as the anolyte, with the formation of bromine at the anode, which require a significantly lower anode voltage potential than chlorine formation. Hydriodic acid, HI, may form iodine at anode potential voltages even lower than that of bromine (page 19, [0194]).

	Teamey teaches that:
Referring generally to FIGS. 1-6, systems and methods of electrochemical co-production of products with a carbon-based reactant feed to an anode are disclosed. It is contemplated that the electrochemical co-production of products may include a production of a first product, such as reduction of carbon dioxide to carbon-based products to include one, two, three, and four carbon chemicals, at a cathode side of an electrochemical cell with co-production of a second product, such as an oxidized carbon-based product, at the anode of the electrochemical cell where the anolyte comprises a carbon-based reactant and a recycled reactant, where the recycled reactant is preferably a halide AX. AX may be a compound where A is H, Li, Na, K, Cs, Mg, Ca, or other metal, or R4P+, R4N+ - where each R is independently alkyl or aryl - or a cation; and X is F, Cl, Br, I, ClO4-, PF6-, BF4- , or an anion; and mixtures thereof (page 2, [0020]).

Electrochemical cell 102 is generally operational to reduce carbon dioxide in the first region 116 to a first product 113 recoverable from the first region 116 while producing a second product 115 recoverable from the second region 118. Cathode 122 may reduce the carbon dioxide into a first product 113 that may include one or more compounds. Examples of the first product 113 
recoverable from the first region by first product extractor 110 may include CO, formic acid, formaldehyde, methanol, methane, oxalate, oxalic acid, glyoxylic acid, glyoxylate, glycolic acid, glycolate, glyoxal, glycolaldehyde, ethylene glycol, acetic acid, acetate, acetaldehyde, ethanol, ethane, ethylene, lactic acid, lactate, propanoic acid, propionate, acetone, isopropanol, 1-propanol, 1,2-propylene glycol, propane, propylene, 1-butanol, 2-butanone, 2-butanol, butane, butane, a carboxylic acid, a carboxylate, a ketone, an aldehyde, and an alcohol (page 2, [0025]).

System 200 of FIG. 2 may be employed with various types of carbon-based reactants, including various types of alkanes, alkenes and aromatic compounds to produce various types of products (first product and second product) as desired and shown in an exemplary fashion in Table 1. Furthermore, a halogenated compound 212 may be further converted to various types of products, including a perhalocarbon, vinyl chloride, dichloroethane, allyl chloride, chlorophenol, bromobenzene, 

vinyl bromide, vinyl fluoride, vinylidene fluoride, tetrafluoroethylene, hexafluoropropylene, difluoromethane, or pentafluoroethane. It is further contemplated that other types of products may be co-produced by the anode and cathode of an electrochemical cell without departing from the scope and intent of the present disclosure (page 3, [0034]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage described by Kaczur with wherein the voltage is sufficient to simultaneously oxide the hydrocarbon to a first olefin via a dehydrogenation reaction because:
	(i)	Kaczur teaches a voltage (pages 23-24, Tables 12-16, “Voltage Vs (SCE)”).
	When the voltage recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art.
	(ii)	Kaczur teaches that methanol or other hydrocarbon non-aqueous liquids may also be used, and they would form some oxidized organic products from the anolyte (page 19, [0194]) where Teamey teaches that methanol and other chemical feeds such as ethane, propane and butane produces olefins at the anode while simultaneously reducing carbon dioxide to an olefin at the cathode (page 2, [0025]; and page 3, [0034]).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 8, Kaczur teaches wherein the second conducting component comprises platinum (= the hydrogen oxidation catalysts used in the anolyte GDE may include precious metal and precious metal oxides and their mixtures, including platinum, palladium, 

gold, ruthenium, iridium, and silver and their alloys and mixtures) [page 15, [0148]].
	Regarding claim 11, Teamey teaches wherein the hydrocarbon is selected from gaseous methane, ethane, propane, butane, pentane, and hexane (= carbon-based reactants may include, for example, methane, ethane, ethylene, benzene, toluene, xylene, ethylbenzene, propane, propene, butane, 1-butene, 2-butene, isobutane, ethyl acetate, propionitrile, methyl propionate, ethyl propionate, other alkanes, substituted alkanes, haloalkanes, alkenes, substituted alkenes, haloalkenes, aromatic, haloaromatic, heteroaromatic, and halo-heteroaromatic compounds) [page 2, [0021]].

II.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczur et al. (US Patent Application Publication No. 2016/0017503 A1) in view of Rinzler et al. (US Patent Application Publication No. 2016/0281245 A1) and Teamey et al. (US Patent Application Publication No. 2013/0105330 A1) as applied to claims 3, 8 and 11 above, and further in view of Shao et al. (“Facile and Controllable Electrochemical Reduction of Graphene Oxide and 
Its Applications,” Journal of Materials Chemistry (2010), Vol. 20, No. 4, pp. 743-748) and Chen et al. (“Direct Electrodeposition of Reduced Graphene Oxide on Glassy Carbon Electrode and Its Electrochemical Application,” Electrochemistry Communications (2011 Feb 1), Vol. 13, No. 2, pp. 133-137).
	Kaczur, Rinzler and Teamey are as applied above and incorporated herein.
The method of Kaczur differs from the instant invention because Kaczur does not disclose dispersing a graphene oxide powder in distilled water to form a graphene oxide 

dispersion; depositing the graphene oxide dispersion onto the first conducting component and the second conducting component; drying the graphene oxide dispersion to form a graphene oxide film on the first conducting component and the second conducting component; and electrochemically reducing the graphene oxide film on the first conducting component and the second conducting component to form the hydrophobic modifier comprising an electrochemically reduced graphene oxide coating.
	Rinzler teaches reduced graphene oxide (page 1, [0012]).
	Shao teaches the electrochemical reduction of GO comprising:
• dispersing a graphene oxide powder in water (= a total of 20 mg GO was mixed with 20 mL DI water) to form a graphene oxide dispersion (= the resultant homogeneous yellow-brown GO solution (1.0 mg mL-1)); 
• depositing the graphene oxide dispersion onto a component (= the GO solution (20 µL) was applied onto prepolished glassy carbon/gold disk electrodes); 
• drying the graphene oxide dispersion to form a graphene oxide film on the component (= allowed to dry in air); and 
• electrochemically reducing the graphene oxide film on the component to an electrochemically reduced graphene oxide coating (= the electrochemical reduction of GO was carried out with extended cyclic voltammetry (CV, -1.0 ~ 1.0 V vs. reversible hydrogen electrode [RHE], 50 mVs-1) [page 744, ”2.2 Electrochemistry”].
	Chen teaches that double-distilled water was used throughout (page 133, right column, lines 16-18).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Kaczur 
combination by dispersing a graphene oxide powder in distilled water to form a graphene oxide dispersion; depositing the graphene oxide dispersion onto the first conducting component and the second conducting component; drying the graphene oxide dispersion to form a graphene oxide film on the first conducting component and the second conducting component; and electrochemically reducing the graphene oxide film on the first conducting component and the second conducting component to form the hydrophobic modifier comprising an electrochemically reduced graphene oxide coating because mixing GO with DI water results in a homogeneous yellow-brown GO solution which applied onto electrodes and allowed to dry in air will electrochemically reduce to reduced graphene oxide where double-distilled water has been used to form a GO dispersion.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 

reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 2, 2021